Warner, Chief Justice.
It appears from the record in this case that Lawshe sued Irby to recover the sum of $2,900.00 which he alleged the defendant owed him under a contract in relation to the sale of the Glade gold mine, in the county of Hall, which was *220the property of defendant. On the trial of the case, the jury, under the charge of the court, found a verdict in favor of the plaintiff for the sum of $1,100.00 principal, and $9(1.07 for interest. A motion was made for a new trial on the grounds therein stated, which was overruled, and the defendant excepted..
The plaintiff offered in evidence the following written contract, dated 8th of February, 1877:
“State of Georgia, Fulton County :
“This agreement, made and entered into between Henry Irby, of the first part, and Er Lawshe, of the second pan, witnessetb, that for and in consideration of the sum of one dollar to me in hand paid, at and before the signing of this agreement, the consideration being that the party of the first part agrees to give to Er Lawshe, party of the second part, full control and right to sell the property known as the Glade Mines, etc., comprising two thousand acres, more or less, being in the county of Hall, state of Georgia, to have and to hold said right for the space of sixty days from this date, with full control and right, not to be disturbed by myself or any other person. The price for said property shall be the sum of ten thousand dollars cash down in hand, and twenty thousand dollars to be paid on or before January 1st, 1878, without interest; or a discount of seven per cent, of the twenty thousand, if paid cash down; the property to include all real estate of said Glade, being two thousand acres, more or less, of what is known as the Lombard property, as well as the Irby property. At the expiration of sixty days from this date, this article to be void.
his
“Witness: [Signed] Henry ¡x) Irby.” mark. -
W. L. Banks.”
The evidence in the case is conflicting as to whether the defendant sold "the gold mine before or after the time agreed on by the parties, the plaintiff insisting that the sale was made by the defendant before, and the defendant insisting that it was not made until afterwards. It appears from the evidence of the plaintiff, that on the 3rd of March, 1877, a verbal contract was made between the parties by which he consented that defendant might sell the gold mine if he could do so within the time specified in the agreement, and, if defendant sold, that plaintiff was to get the same as if he, the plaintiff, had sold it; that by this, verbal contract of the 3rd of March the written contract was extended, but *221to what time it was extended — whether beyond the sixty days or not — there is no evidence in the record, and there is no allegation in the plaintiff’s declaration as to what time the written contract was extended, and no allegation that the defendant sold the gold mine within that time, whatever it may have been.
1. The court charged the jury, amongst other things, “that under the written agreement in question, Lawshe hada then present interest in the chances of disposing of the mine before the sixty days expired, and such as could be the subject of a valid sale, and if Irby bought him out, the contract of purchase would be a legal and valid one, and Irby would become liable to Lawshe for whatever he agreed to pay.” This charge was error, because it treats the transaction as a sale of Lawshe’s interest, whereas, he retained his interest, whatever'it was, and parted with nothing but his exclusive power. The parol contract of March was a modification of the previous written contract, not the sale of chances. All the rights and interest of the plaintiff which would entitle him to recover were based on the agreement with the defendant.
2. The court also charged the jury, “ that if Irby omitted efforts to sell, then Lawshe’s rights would continue until Irby did sell, and Lawshe would be entitled to recover as if the sale had been effected within the time in question.” In view of the evidence in the record, this charge of the court was error. The controlling question in the case was whether the sale of the gold mine was made by the defendant within the time as stipulated by the agreement of the parties, so as to entitle the plaintiff to the compensation which he claims. Within what time was the sale to have been made by the defendant under the agreement of the parties, to entitle the plaintiff to recover? Was it to have been made within sixty days as specified in the written agreement, or was the time extended by the parol agreement made on the 3rd of March, 1877 ? and, if so, to what time was it extended ? The time within which it was to have been sold, under the *222agreement of' the parties, is not alleged in the plaintiff’s declaration, nor does it appear from the evidence in the record, if indeed it was extended beyond the sixty days as specified in the written agreement. It was incumbent on the plaintiff to allege and prove such facts as would, under the law, entitle him to recover. In view of the evidence, and the rulings of the court hereinbefore adverted to, the ends of justice require that a new trial should be granted, and it is so ordered. Let the judgment of the court below be reversed.
Bleckley, Justice, concurred, but furnished no written opinion. • •